Exhibit 10.1

 

Portions of this exhibit have been omitted and filed separately with the
Secretary of the Securities and Exchange Commission (the “Commission”) pursuant
to an application for confidential treatment filed with the Commission pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.  Such
portions are marked as indicated below.

 

 

EXCLUSIVE LICENSE AGREEMENT

 

 

BETWEEN

 

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

 

AND

 

 

FIBROCELL SCIENCE, INC

 

 

FOR

 

 

UCLA CASE NO. ******:

 

 

“Inducing In Vivo Osteogenesis using BMP2 Expressing Primary Human Adult Skin
Cells”

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

EXCLUSIVE LICENSE AGREEMENT

TABLE OF CONTENTS

 

ARTICLE

 

PAGE NUMBER

 

 

 

RECITALS

 

1

 

 

 

 

1.

DEFINITIONS

 

1

2.

GRANT

 

4

3.

SUBLICENSES

 

4

4.

FEES

 

5

5.

ROYALTIES

 

6

6.

DILIGENCE

 

8

7.

PATENT FILING, PROSECUTION AND MAINTENANCE

 

8

8.

PATENT INFRINGEMENT

 

10

9.

PROGRESS AND ROYALTY REPORTS

 

11

10.

BOOKS AND RECORDS

 

12

11.

LIFE OF THE AGREEMENT

 

12

12.

TERMINATION BY THE REGENTS

 

13

13.

TERMINATION BY LICENSEE

 

13

14.

DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION

 

14

15.

PATENT MARKING

 

14

16.

USE OF NAMES AND TRADEMARKS

 

14

17.

LIMITED WARRANTY

 

14

18.

INDEMNIFICATION

 

15

19.

LIMITATION OF LIABILITY

 

16

20.

NOTICES

 

16

21.

ASSIGNABILITY

 

17

22.

LATE PAYMENTS

 

18

23.

WAIVER

 

18

24.

FAILURE TO PERFORM

 

18

25.

GOVERNING LAWS

 

18

26.

GOVERNMENT APPROVAL OR REGISTRATION

 

18

27.

COMPLIANCE WITH LAWS

 

19

28.

FORCE MAJEURE

 

19

29.

CONFIDENTIALITY

 

19

30.

MISCELLANEOUS

 

20

31.

COUTERPARTS AND EXECUTION

 

21

 

APPENDIX A

APPENDIX B

APPENDIX C

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT AND THE ATTACHED APPENDICES A, B, AND C
(collectively, the “Agreement”) is made and is effective this 1st day of June,
2014 (the “Effective Date”), by and between THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA (“The Regents”), a California corporation having its corporate
offices located at 1111 Franklin Street, Oakland, California 94607-5200, acting
through The Office of Intellectual Property and Industry Sponsored Research of
the University of California, Los Angeles, located at 11000 Kinross Avenue,
Suite 200, Los Angeles, CA, 90095-1406, and FIBROCELL SCIENCE, INC.
(“Licensee”), a Delaware corporation having a principal place of business at 405
Eagleview Blvd., Exton, PA, 19341. This Agreement refers to The Regents and
Licensee collectively as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, a certain invention, generally characterized as

 

1)                                     UCLA Case No. ******: “Inducing In Vivo
Osteogenesis using BMP2 Expressing Primary Human Adult Skin Cells”

 

(the “Invention”) was made in the course of research at the University of
California, Los Angeles by Drs. ****** and ****** (“Inventors”), and is claimed
in Regents’ Patent Rights, as defined below;

 

WHEREAS, Drs. ****** and ****** are employees of The Regents and as such are
obligated to assign his right, title and interest in and to the Invention to The
Regents;

 

WHEREAS, the Invention was developed under a sponsored research agreement with
Licensee (Research Agreement No. ****** dated ******); and

 

WHEREAS, The Regents wishes that Regents’ Patent Rights be developed and
utilized to the fullest extent so that the benefits can be enjoyed by the
general public.

 

The Parties agree as follows:

 

1.  DEFINITIONS

 

1.1.                            “Affiliate” means any corporation, company,
partnership, joint venture or other entity that controls, is controlled by or is
under common control with a Party to this Agreement. For purposes hereof,
“control” means (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares entitled to
vote for the election of directors; and (b) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with the power to direct the management and policies of such
non-corporate entity.  In any jurisdiction where the applicable law does not
permit foreign equity participation of at least fifty percent (50%), then
“Affiliate” means any corporation, company, partnership, joint venture or other
entity in which Licensee owns or controls, directly or indirectly, the maximum
percentage of outstanding stock or voting rights that is permitted by such
applicable law.

 

1.2.                            “Combination Product” means any product that is
either (a) a combination of a Licensed Product and another therapeutic product
that is not a Licensed Product in a kit form and is intended for sale, transfer,
lease or other disposition by Licensee or a Sublicensee or (b) is produced by
combining the Licensed Product with another therapeutic product that is not a
Licensed Product and is intended for sale, transfer, lease or other disposition
by Licensee or a Sublicensee.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

1.3.                            “Commercialization” has the meaning set forth in
Paragraph 6.1 of this Agreement.

 

1.4.                            “Customer” means any third party that receives
Licensed Products in exchange for consideration or purchases services that
require the practice of Licensed Methods, provided however, that a Sublicensee
or a Joint Venture shall be deemed a Customer only if it receives Licensed
Products or Licensed Methods that are not intended for further sale, transfer,
lease, exchange or other disposition.

 

1.5.                            “Field of Use” means any and all research and
commercialization related to osteogenesis therapy.

 

1.6.                            “Final Sale” means any sale, transfer, lease,
exchange or other disposition or provision of a Licensed Product and/or a
Licensed Method to a Customer by Licensee or a Sublicensee. A Final Sale will be
deemed to have occurred upon the earliest to occur of the following (as
applicable):  (a) the transfer of title to such Licensed Product and/or Licensed
Method to a Customer, (b) the shipment of such Licensed Product to a Customer,
(c) the provision of a Licensed Method to a Customer, (d) the provision of an
invoice for such Licensed Product or Licensed Method to a Customer, or
(e) payment by the Customer for Licensed Products or Licensed Methods.  Exchange
of Licensed Products between Licensee and a Sublicensee is not a Final Sale if
the Licensed Product is intended for further sale, transfer, lease, exchange or
other disposition, in which case the Final Sale will be deemed to have occurred
upon payment for the sale, transfer, lease, exchange or other disposition or
provision of Licensed Product by Licensee or Sublicensee to a Customer.  If
Licensee or a Sublicensee transfers Licensed Product at no cost solely for use
in, or for purposes of, a clinical study, clinical trial, or as a free sample in
product promotion, then such transfers will not be considered a Final Sale and
no royalty will be owed hereunder.

 

1.7.                            “First Commercial Sale” means a bona fide
transaction for which consideration is earned for the sale of any Licensed
Product or the practice of a Licensed Method by Licensee or a Sublicensee,
following approval of its marketing by the appropriate governmental agency for
the country in which the sale is to be made.  When governmental approval is not
required, “First Commercial Sale” means the first bona fide transaction for
which consideration is earned for the sale of any Licensed Product or the
practice of a Licensed Method by Licensee or a Sublicensee in that country.

 

1.8.                            “Joint Venture” means any separate entity
established pursuant to a written agreement between a third party and Licensee
and/or a Sublicensee, in which the separate entity manufactures, uses,
purchases, sells or acquires Licensed Products from Licensee or a Sublicensee.

 

1.9.                            “Licensed Method” means any process, service, or
method covered by a Valid Claim within Regents’ Patent Rights or whose use or
practice would, absent the license granted under this Agreement, constitute an
infringement, inducement of infringement or contributory infringement of any
Valid Claim within Regents’ Patent Rights.

 

1.10.                     “Licensed Product” means any article, composition,
apparatus, substance, chemical, or any other material covered by a Valid Claim
within Regents’ Patent Rights and whose manufacture, import use, offer for sale,
or sale would, absent the license granted under this Agreement, constitute an
infringement, inducement of infringement or contributory infringement of any
Valid Claim within Regents’ Patent Rights.  This definition of Licensed Product
also includes a service either used by Licensee or a Sublicensee or provided by
Licensee or a Sublicensee to a Customer when such service requires the use of
Licensed Product or performance of a Licensed Method.

 

1.11.                    “Minimum Annual Royalty” has the meaning set forth in
Section 5.3 of this Agreement.

 

1.12.                     “Net Sales” means the total of the gross amount
received (whether consisting of cash or any other forms of consideration) for
all Final Sales, less the following deductions (to the extent included in and
not already deducted from the gross amount invoiced or otherwise charged):
sales, use, tariff,

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

import/export duties or other excise taxes imposed on particular sales, and
deductible value added taxes (“VAT”), that is, VAT not refunded, credits, or
deducted by a governmental taxing authority; rebates paid or credited to
Customers including managed care rebates and chargebacks; outbound
transportation prepaid or allowed; and allowances or credits to Customers
because of rejections or returns. Income taxes are not an allowed deduction
under Net Sales. If a Sublicensee, development partner or Joint Venture is a
Customer, then Licensee will pay royalties on Net Sales based on the total gross
amount normally charged to other Customers in arm’s length transactions. 
Notwithstanding the foregoing, in the event a Licensed Product is sold as a
Combination Product, Net Sales shall be calculated by multiplying the Net Sales
of the Combination Product by the fraction A/(A+B), where A is the gross invoice
price of the Licensed Product when sold separately in a country and B is the
gross invoice price of the other product(s) included in the Combination Product
when sold separately in such country.  In the event no such separate sales are
made by Licensee or its Sublicensees, Net Sales of the Combination Product shall
be calculated in a manner to be negotiated and agreed upon by the Parties,
reasonably and in good faith, prior to any sale of such Combination Product,
which shall be based upon the respective cost of goods sold of the therapeutic
components of such Combination Product.

 

1.13.                     “Patent Action(s)” means the preparation, filing,
prosecution and maintenance of patent applications and patents in Regents’
Patent Rights. Prosecution includes, but is not limited to, reexaminations,
interferences, oppositions, and any other ex parte or inter partes matters
originating in a patent office.

 

1.14.                     “Patent Costs” means all out-of-pocket costs incurred
by The Regents for Patent Actions.

 

1.15.                     “Regents’ Patent Rights” means The Regents’ interest
in any of the patent applications and patents listed in Appendix A attached to
this Agreement and at least partially assigned or assignable to The Regents; any
applications claiming priority thereto including divisionals, continuations and
continuations-in-part (but only to the extent of claims that are entirely
supported in the specification and entitled to the priority date of the parent
application); any patents issuing on these applications including reissues,
substitutions, and patent extensions; and any corresponding foreign patents,
patent applications and supplemental protection certificates; all of which are
automatically incorporated in and added to Appendix A and made a part of this
Agreement

 

1.16.                     “Side Deal” means an arrangement, understanding,
agreement, or transaction (collectively “Deals”) between the Licensee and a
Sublicensee and/or its affiliates, which does not include the transfer of a
sublicense under this Agreement.

 

1.17.                     “Sublicensee” means any person or entity (including
any Affiliate or Joint Venture) to which any of the rights granted to Licensee
hereunder are sublicensed.

 

1.18.                     “Sublicensing Income” means amounts received by
Licensee or its Affiliates in consideration for a Sublicense or other agreement
providing the right to negotiate or obtain a Sublicense. Sublicensing Income
includes amounts received by Licensee or its Affiliates in consideration for the
sublicensed Regents’ Patent Rights in the form of license issue fees, milestone
payments (excluding milestone payments received by Licensee upon achievement of
the milestones set forth in Section 4.2), and the like but specifically excludes
royalties on the sale or distribution of Licensed Products or the practice of
Licensed Methods. Not included in the definition of Sublicensing Income is
income received by Licensee as payment or reimbursement for research costs at
fair market value applied to the licensed Invention and conducted by or for
Licensee, including costs of materials, equipment or clinical testing, or any
amount received by Licensee or its Affiliates that could be construed as
uncollectible debt.

 

1.19.                     “Valid Claim” means (i) a claim of an issued patent
that has not expired or been held unenforceable or invalid by a final judgment
or decision of a court or other government agency of competent

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

jurisdiction from which no appeal has been or can be taken, and which has not
been admitted to be invalid or unenforceable through reissue, disclaimer or the
like, or (ii) a claim of a pending patent application that has not been
abandoned or finally rejected without the possibility of appeal or refiling or
been pending for more than ******. For purposes of clarity, both (i) and
(ii) are Valid Claims for purposes of this Agreement.

 

2. GRANT

 

2.1.                            Subject to the limitations set forth in this
Agreement, The Regents hereby grants to Licensee an exclusive license (the
“License”) under Regents’ Patent Rights, in jurisdictions where Regents’ Patent
Rights exist, to make, have made, use, have used, sell, offer for sale import
and otherwise commercially exploit Licensed Products and to practice Licensed
Methods in the Field of Use. Licensee will not make, use, have made, sell, offer
for sale, or import Licensed Products outside the Field of Use. For the
avoidance of doubt, Affiliates and Joint Ventures have no rights hereunder
unless granted a Sublicense.

 

2.2.                            The Regents expressly reserves the right to:
(a) use Regents’ Patent Rights and associated technology for educational and
research purposes, (b) publicly disclose results of such research, and (c) allow
other nonprofit institutions to use Regents’ Patent Rights and associated
technology for educational and research purposes; provided that in the case of
Section 2.2(c), if The Regents will transfer tangible matters covered by any of
Regents’ Patent Rights, then such transfer will be subject the execution of a
written material transfer agreement that does not conflict with the rights
granted to Licensee under this Agreement.

 

2.3.                            The Agreement will terminate immediately if
Licensee files a claim including in any way the assertion that any portion of
Regents’ Patent Rights is invalid or unenforceable where the filing is by
Licensee, a third party on behalf of Licensee, or a third party at the written
urging of, or with the assistance of, the Licensee.

 

3. SUBLICENSES

 

3.1.                            The Regents grants to Licensee the right to
sublicense the rights granted to Licensee hereunder (“Sublicenses”). All
Sublicenses will: (i) be issued in writing; (ii) include an express prohibition
against issuing further sublicenses under any or all of Regents’ Patent Rights;
and (iii) to the extent applicable include all of the rights of The Regents and
require the performance of obligations due to The Regents contained in this
Agreement. For the purposes of this Agreement, operations of Sublicensees are
deemed to be the operations of Licensee, for which Licensee is responsible.

 

3.2.                            Licensee must pay to The Regents ****** of all
Sublicensing Income. Licensee must pay such Sublicensing Income to The Regents
on or before the following dates:

 

·                  February 28 (for Sublicensing Income received by Licensee on
or before the last day of the calendar quarter ending December 31 of the prior
year);

·                  May 31 (for Sublicensing Income received by Licensee on or
before the last day of the calendar quarter ending March 31);

·                  August 31 (for Sublicensing Income received by Licensee on or
before the last day of the calendar quarter ending June 30); and

·                  November 30 (for Sublicensing Income received by Licensee on
or before the last day of the calendar quarter ending September 30).

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

3.3.                            On Net Sales of Licensed Products sold or
disposed of by a Sublicensee, Licensee must pay to The Regents an earned royalty
in accordance with Article 5 (ROYALTIES) as if these were Licensee’s Net Sales.
Any royalties received by Licensee in excess of royalties due to The Regents
under this Paragraph 3.3 belong to Licensee.

 

3.4.                            Licensee must provide to The Regents a copy of
each Sublicense within thirty (30) days of execution and is prohibited from
entering into any Side Deal with a third party where such Side Deal
intentionally dilutes, diverts, conceals or misrepresents the amount of
consideration paid to the Licensee in consideration for a Sublicense.

 

3.5.                            Licensee will require that each Sublicensee
provide Licensee with reports that are sufficiently detailed to establish all
amounts due to The Regents under this Agreement. Licensee will provide a copy of
all such information submitted to Licensee by Sublicensees relevant to the
computation of the payments due to The Regents under this Agreement within
thirty (30) days after receipt of such information from such Sublicensee.

 

3.6.                            If this Agreement is terminated for any reason,
all outstanding Sublicenses not in default will be assigned by Licensee to The
Regents. Prior to any such assignment such Sublicensees shall furnish to The
Regents the completed licensee contact information form attached hereto as
“APPENDIX C” and incorporated herein by this reference. The assigned Sublicenses
will remain in full force and effect with The Regents as the licensor or
sublicensor instead of Licensee, but the duties of The Regents under the
assigned Sublicenses will not be greater than the duties of The Regents under
this Agreement, and the rights of The Regents under the assigned Sublicenses
will not be less than the rights of The Regents under this Agreement, including
all financial consideration and other rights of The Regents.

 

4. FEES

 

4.1.                            In partial consideration for the License,
Licensee will pay to The Regents a license issue fee of ****** within thirty
(30) days of the Effective Date. This fee is non- refundable and is not an
advance against royalties.

 

4.2.                            For the first Licensed Product reaching any of
the milestones indicated below, Licensee must make the following one-time
payments (“Milestone Payments”) to The Regents within thirty (30) days of
reaching such milestone. For purposes of clarity such Milestone Payments are due
from Licensee irrespective of whether the associated milestone listed below was
reached by Licensee itself or a third party acting on Licensee’s behalf or by a
Sublicensee, Joint Venture or Affiliate.

 

4.2.a                     ****** upon the first Investigational New Drug
Application (“IND”) for the first Licensed Product being allowed to become
effective by the FDA.

 

4.2.b                     ****** upon the first Biological License Application
(“BLA”) for the first Licensed Product being approved by the FDA.

 

4.2.c                      ****** upon the First Commercial Sale of the first
Licensed Product in the United States.

 

4.3.                           Licensee must pay to The Regents a license
maintenance fee (“License Maintenance Fee”) of ****** beginning on the one-year
anniversary date of the Effective Date of this Agreement and continuing annually
on each anniversary date of the Effective Date until the anniversary year in
which the First Commercial Sale occurs.  The maintenance fee will not be due and
payable on any anniversary date of the Effective Date if on that date Licensee
or a Sublicensee is commercially selling a Licensed Product and paying an Earned
Royalty to The Regents on the sales of that Licensed Product. On each

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

anniversary date of the Effective Date after the occurrence of the First
Commercial Sale, Licensee will pay The Regents a minimum annual royalty in lieu
of the License Maintenance Fee and in accordance with Section 5.3.  The License
Maintenance Fees are non-refundable and are not an advance against royalties.

 

5. ROYALTIES

 

5.1.                            Licensee must pay to The Regents for sales by
Licensee and Sublicensees an earned royalty at the following rates of Net Sales
of Licensed Products (“Earned Royalty”). This Earned Royalty will accrue until
expiration or termination of this Agreement:

 

Licensed Product Sold In Stated Time Period

 

Percent (%) of
Net Sales

 

Exogenous recombinant therapeutic protein BMP-2A produced by fibroblast cultures
(“Recombinant Protein”) that is Licensed Product.

 

******

%

 

 

 

 

Endogenously produced therapeutic BMP-2A from implanted fibroblasts (“Implanted
Protein”) that is Licensed Product.

 

******

%

 

 

 

 

Endogenously produced therapeutic BMP-2A from modified autologous cells
(“Autologous Protein”) that is Licensed Product.

 

******

%

 

5.2.                            Licensee must pay Earned Royalties owed to The
Regents on a quarterly basis. Licensee must pay such Earned Royalties on or
before the following dates:

 

·                  February 28 (for any Final Sales that took place on or before
the last day of the calendar quarter ending December 31 of the prior year);

·                  May 31 (for any Final Sales that took place on or before the
last day of the calendar quarter ending March 31);

·                  August 31 (for any Final Sales that took place on or before
the last day of the calendar quarter ending June 30); and

·                  November 30 (for any Final Sales that took place on or before
the last day of the calendar quarter ending September 30).

 

5.3.                            Licensee must pay to The Regents a minimum
annual royalty of ****** (referred to below as “Minimum Annual Royalty”) during
each calendar year (measured relative to the calendar year in which there was a
First Commercial Sale, and referred to below as “Calendar Years after FCS”)
until expiration or termination of this Agreement.  Licensee must pay the
Minimum Annual Royalty for a given Calendar Year after FCS to The Regents on or
before February 28 of such Calendar Year after FCS. The Minimum Annual Royalty
for a given Calendar Year after FCS will be credited against the Earned royalty
due and owing with respect to Net Sales made during the calendar year in which
such Minimum Annual Royalty was paid. By way of example, if First Commercial
Sale took place on February 1, 2015, the first Calendar Year After FCS would be
2016 and the Minimum Annual Royalty would be due on or before February 28, 2016.
Such Minimum Annual Royalty would be credited against the Earned Royalties due
in 2016.  If the Agreement is terminated prior to expiration of the Agreement in
a given calendar year, any payment due to the Regents for the Minimum Annual
Royalty in any subsequent year will be waived and Licensee will only pay Earned
Royalties accrued until any remaining inventories of Licensed Product are sold
subject to the terms of this Agreement.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

5.4.                            If Licensee is obligated to pay a non-Affiliate
third party (other than The Regents) royalties on Net Sales (“Third Party
Royalty”) in consideration for patent rights owned or controlled by such non-
Affiliate third party without a license to which Licensee would infringe such
third party patent rights in the manufacture, use, import, offer for sale, or
sale of a Licensed Product, then Licensee will have the right, upon Licensee’s
execution of a license with such third party for such third party patent rights,
to credit ****** of any earned royalty payment made to such third party in any
given year in consideration for such third party patent rights, against the
Earned Royalty due The Regents under this Agreement, provided that:

 

(i)                           The sum of such Third Party Royalty rate and the
Earned Royalty rate set forth in this Agreement is equal to, or greater than,
******.

 

(ii)                        Prior to reduction of any Earned Royalty due The
Regents under this Agreement for a given calendar quarter, Licensee first
provides written evidence to The Regents of Licensee’s royalty obligations to
such third party and must thereafter provide written evidence of any payment
made to such third party;

 

(iii)                     In no event shall royalties or other amounts due to
The Regents under this Agreement in any reporting period be so reduced to less
than fifty percent (50%) of the amount that would otherwise be due The Regents
under this Agreement.

 

5.5.                            All monies due The Regents must be paid in
United States funds. With respect to sales of Licensed Products in a currency
other than United States Dollars, the royalties due The Regents will first be
determined in the foreign currency of the country in which the Licensed Products
were sold and, second, converted into equivalent United States Funds by using
the applicable conversion rates for buying and selling United States dollars for
such foreign currency as published by Reuters on the final business day of the
quarter in which such sales were made.

 

5.6.                            Any tax for the account of The Regents required
to be withheld by Licensee under the laws of any foreign country must be
promptly paid by Licensee for and on behalf of The Regents to the appropriate
governmental authority. Licensee will use its best efforts to furnish The
Regents with proof of payment of any tax. Licensee is responsible for all bank
transfer charges. All payments made by Licensee in fulfillment of The Regents’
tax liability in any particular country will be credited against fees or
royalties due The Regents for that country.

 

5.7.                            If at any time legal restrictions prevent the
acquisition or prompt remittance of United States Dollars by Licensee with
respect to any country where a Licensed Product is sold, Licensee shall pay
royalties due to The Regents from Licensee’s other sources of United States
Dollars.

 

5.8.                            If any patent or any claim included in Regents’
Patent Rights is held invalid or unenforceable in a final decision by a court of
competent jurisdiction from which no appeal has or can be taken, all obligation
to pay royalties based on that patent or claim or any claim patentably
indistinct from it will cease as of the date of that final decision. Licensee
will not, however, be relieved from paying any royalties that accrued before
that decision or that is based on another of the Regents’ Patent Rights or claim
of the Regents’ Patent Rights not involved in that decision.

 

5.9.                            If no Valid Claim has issued on The Regents’
Patent Rights after ****** from the earliest priority date to which The Regents’
Patent Rights are entitled, royalties and the portion of Sublicensing Income
payable to University under this Agreement shall be reduced by ****** until such
time as a Valid Claim so issues on The Regents Patent Rights.  Licensee shall
not be entitled to a refund of amounts paid prior to the running of the
aforementioned ****** period, and University shall not be entitled to any “catch
up” payment in respect of amounts due during the period between the running of
the

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

aforementioned ****** period and the date on which a Valid Claim does issue on
The Regents’ Patent Rights.

 

6. DILIGENCE

 

6.1.                            Upon execution of this Agreement, Licensee must
earnestly and diligently (a) develop Licensed Products or Licensed Methods;
(b) market Licensed Products and Licensed Methods to the extent they are
adequately developed in accordance with Section 6.1(a); and (c) manufacture and
sell Licensed Products and Licensed Methods in quantities sufficient to meet the
market demands for them (all of the foregoing collectively
“Commercialization”).  For purposes of clarity, the requirements under the
foregoing subsection (b) and (c) shall continue to apply after a First
Commercial Sale.

 

6.2.                            The Regents has the right and option to either
terminate this Agreement or reduce Licensee’s exclusive license to a
nonexclusive license if Licensee fails to perform any of the terms in Paragraph
6.1 or this Paragraph 6.2. This right, if exercised by The Regents, supersedes
the rights granted in Article 2 (GRANT).

 

(a)                                 ******.

 

(b)                                 ******.

 

(c)                                  ******.

 

Without limiting Licensee’s obligations under Paragraphs 6.1 and 6.2 of this
Agreement, Licensee has the sole discretion for making all decisions as to how
to commercialize any Licensed Product.

 

7.  PATENT FILING, PROSECUTION AND MAINTENANCE

 

7.1.                            Patent Prosecution

 

7.1.a                     Regents’ Patent Rights will be held in the name of The
Regents and obtained with counsel of The Regents’ choice. The Regents shall
control all Patent Actions and all decisions with respect to Patent Actions but
will consider any comments or suggestions by Licensee or its appointed counsel
with respect to Patent Actions. The Regents is entitled to take action to
preserve rights and minimize costs whether or not Licensee has commented, and
will use reasonable efforts not to allow any Regents’ Patent Rights for which
Licensee is licensed and is underwriting the costs of to lapse or become
abandoned without Licensee’s written authorization under this Article 7, except
for the filing of continuations, divisional, or the like that substitute for the
lapsed application. The Regents shall have no requirement to file, prosecute, or
maintain Regents’ Patent Rights if Licensee is not current with its Patent Cost
obligations as set forth in this Article 7.

 

7.1.b                     The Regents will provide Licensee with copies of all
documentation related to prosecution of the Regent’s Patent Rights including
each patent application, office action, response to office action, request for
terminal disclaimer, and request for reissue or reexamination of any patent or
patent application under Regents’ Patent Rights.

 

7.1.c                      As long as the Licensee has paid Patent Prosecution
Costs as provided for in this Article 7, The Regents will diligently prosecute
and maintain the United States and foreign patents comprising the Regents’
Patent Rights using counsel of its choice.  The Regents’ counsel will take
instructions only from The Regents, however, The Regents agree to consult in
good faith with

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

Licensee in respect to Licensee recommendations and requests concerning the
patent prosecution (each recommendation or request a “Patent Prosecution
Request”).  The Regents will provide the Licensee with copies of all relevant
documentation so that Licensee will be informed of the continuing prosecution
and Licensee may comment upon such documentation sufficiently in advance of any
initial deadline for filing a response; provided that, if the Licensee has not
commented upon such documentation in a reasonable time for The Regents to
sufficiently consider the Licensee’s comments prior to a deadline with the
relevant government patent office or if The Regents must act to preserve the
Patent Rights, The Regents will be free to respond without consideration of the
Licensee’s comments. If Licensee does not provide a Patent Prosecution Request
in relation to filing a particular patent application by a non-extendible
deadline in a particular jurisdiction, The Regents will have the right to file
patent applications at its own expense in any territory which Licensee has not
identified in written notice pursuant to this Paragraph 7.1 and such patent
application(s) and patent(s) will not be part of Regents’ Patent Rights and
therefore not subject to this Agreement, and Licensee will have no further
rights or license to them.

 

7.2.                            Past Patent Costs

 

Licensee will bear all Patent Costs incurred prior to the term of this Agreement
(“Past Patent Costs”) in an amount not to exceed ******.  Licensee must send
payment for such Past Patent Costs to The Regents within thirty (30) days of
Licensee’s receipt of an invoice for these costs.

 

7.3.                            Ongoing Patent Costs

 

Licensee will bear all Patent Costs incurred during the term of this Agreement
(“Ongoing Patent Costs”) and shall pay in advance The Regents’ patent counsel’s
estimated costs for undertaking a Patent Action before The Regents authorizes
its patent counsel to proceed (“Advanced Payment”).  Fees and expenses that are
due to incidentals (for example photocopy charges or long distance phone
charges) are not included within such estimate unless expressly so stated, nor
is Licensee’s interaction with The Regents’ counsel such as by phone calls,
e-mails, and in person meetings. The absence of this Advanced Payment will be
considered an election not to secure the patent rights associated with the
specific phase of patent prosecution in such territory, and such patent
application(s) and patent(s) will not be part of Regents’ Patent Rights and
therefore not subject to this Agreement, and Licensee will have no further
rights or license to them.

 

7.4.                            Termination of Patent Prosecution by Licensee

 

Licensee may terminate its obligations with respect to any or all of Regents’
Patent Rights by providing written notice to The Regents (“Patent Termination
Notice”). Termination of Licensee’s obligations with respect to such patent
application or patent will be effective three (3) months after receipt of such
Patent Termination Notice by The Regents. The Regents will use reasonable
efforts to curtail Patent Costs chargeable to Licensee under this Agreement
after this Patent Termination Notice is received by The Regents. The Regents may
continue prosecution or maintenance of these application(s) or patent(s) at its
sole discretion and expense, and such application(s) and patent(s) will not be
part of Regents’ Patent Rights and therefore not subject to this Agreement, and
Licensee will have no rights or license to them.

 

7.5.                            Patent Extensions

 

7.5.a                     Licensee will apply for an extension of the term of
any patent included within The Regents’ Patent Rights, if appropriate, under the
Drug Price Competition and Patent Term

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

Restoration Act of 1984 and/or European, Japanese and other foreign
counterparts. Licensee shall prepare all documents and The Regents agrees to
execute the documents and to take additional action as Licensee reasonably
requests in connection therewith. Licensee will be liable for all costs relating
to such application.

 

7.5.b                     If either Party (in the case of The Regents, the
licensing officer responsible for administration of this Agreement) receives
notice pertaining to the infringement or potential infringement of any issued
patent included with Regents’ Patent Rights under the Drug Price Competition and
Patent Term Restoration Act of 1984 (and/or foreign counterparts of this law)
then that Party shall within ten (10) days notify the other Party after receipt
of such notice of infringement.

 

8. PATENT INFRINGEMENT

 

8.1.                            In the event that The Regents (to the extent of
the actual knowledge of the licensing professional responsible for the
administration of this Agreement) or Licensee learns of infringement of
potential commercial significance of any patent licensed under this Agreement,
the knowledgeable Party will provide the other with (i) written notice of such
infringement and (ii) evidence of such infringement available to it (the
“Infringement Notice”). During the period in which, and in the jurisdiction
where, Licensee has exclusive rights under this Agreement, neither The Regents
nor Licensee will notify a third party (including the infringer) of infringement
or put such third party on notice of the existence of any Regents’ Patent Rights
without first obtaining the written consent of the other. If Licensee puts such
infringer on notice of the existence of any Regents’ Patent Rights with respect
to such infringement without first obtaining the written consent of The Regents
and if a declaratory judgment action is filed by such infringer against The
Regents, then Licensee’s right to initiate a suit against such infringer for
infringement under Paragraph 8.2 below will terminate immediately without the
obligation of The Regents to provide notice to Licensee. Both The Regents and
Licensee will use their diligent efforts to cooperate with each other to
terminate such infringement without litigation.

 

8.2.                            If infringing activity of potential commercial
significance by the infringer has not been abated within ninety (90) days
following the date the Infringement Notice takes effect, then Licensee may
institute suit for patent infringement against the infringer. The Regents may
voluntarily join such suit at its own expense, but may not thereafter commence
suit against the infringer for the acts of infringement that are the subject of
Licensee’s suit or any judgment rendered in the suit. If, in a suit initiated by
Licensee, The Regents is involuntarily joined by a party other than Licensee,
then Licensee will pay the reasonable and documented costs incurred by The
Regents arising out of such suit, including but not limited to, reasonable and
documented legal fees of counsel that The Regents selects and retains to
represent it in the suit.

 

8.3.                            If, within one hundred and twenty (120) days
following the date the Infringement Notice takes effect, infringing activity of
potential commercial significance by the infringer has not been abated and if
Licensee has not brought suit against the infringer, then The Regents may
institute suit for patent infringement against the infringer; provided that
before The Regents proceed with such suit, The Regents will consult in good
faith with Licensee concerning the reason(s) that Licensee declined to file suit
against the infringer and only proceed with the infringement suit if the
infringer’s infringing product or service holds market share of ****** or more
of the relevant market in the field of use.  If The Regents has the right to
institute an infringement suit (as set forth in this Section 8.3) and institutes
such a suit, then Licensee may not join such suit without The Regents’ consent
and may not thereafter commence suit against the infringer for acts of
infringement that are subject to The Regents’ suit or any judgment rendered in
that suit.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

8.4.                            Any recovery or settlement received in
connection with any suit will first be shared by The Regents and Licensee
equally to cover any litigation costs each incurred and next shall be paid to
The Regents or Licensee to cover any litigation costs it incurred in excess of
the litigation costs of the other. In any suit initiated by The Regents in
compliance with this Agreement, any recovery in excess of litigation costs will
belong to The Regents. The Regents will receive at least ****** of any recovery
if The Regents is a party in the litigation.  The Regents and Licensee agree to
be bound by all final and non-appealable determinations of patent infringement,
validity and enforceability (but no other issue) resolved by any adjudicated
judgment in a suit brought in compliance with this Article 8 (PATENT
INFRINGEMENT).

 

8.5.                            Any agreement made by Licensee for purposes of
settling litigation or other dispute shall comply with the requirements of
Article 3 (SUBLICENSES) of this Agreement.

 

8.6.                            Each Party will cooperate with the other in
litigation proceedings instituted hereunder but at the expense of the Party who
initiated the suit, unless such suit is being jointly prosecuted by the Parties.

 

8.7.                            Any litigation proceedings will be controlled by
the Party bringing the suit, except that The Regents may be represented by
counsel of its choice in any suit brought by Licensee.

 

9. PROGRESS AND ROYALTY REPORTS

 

9.1.                            Beginning January 31, 2015, and for the term of
this Agreement, Licensee must submit to The Regents semiannual progress reports
covering Licensee’s (and any Affiliates’, Joint Ventures’, and Sublicensees’)
activities related to the development and testing of all Licensed Products and
the obtaining of the governmental approvals necessary for marketing.

 

9.2.                            Each progress report must include all of the
following for each semiannual period:

 

9.2.a                     Summary of work completed.

 

9.2.b                     Key scientific discoveries.

 

9.2.c                      Summary of work in progress.

 

9.2.d                     Current schedule of anticipated events or milestones.

 

9.2.e                      Market plans for introduction of Licensed Products.

 

9.2.f                       An updated listing of any and all Sublicenses
granted by Licensee or any Sublicensees.

 

9.2.g                      The names and addresses of all Sublicensees, and a
current and valid phone number and e-mail address for a principal point of
contact at each such Sublicensee who is responsible for administering the
Sublicense.

 

9.3.                            After the First Commercial Sale of each Licensed
Product, Licensee must submit quarterly royalty reports to The Regents by
February 28, May 31, August 31 and November 30 of each year (i.e., within sixty
(60) days from the end of each calendar quarter). Licensee will state in its
royalty report if it had no sales of any Licensed Product in the applicable
quarter. Each royalty report must cover Licensee’s and all Sublicensees’
activities for most recently completed calendar quarter and shall include the
completed Royalty Statement attached hereto as “APPENDIX B” and incorporated
herein by this reference, showing:

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

9.3.a                     Number of each Licensed Product sold by Licensee and
any Sublicensees and the corresponding commercial name of each such Licensed
Product;

 

9.3.b                     Gross sales, Final Sales and Net Sales of each
Licensed Product made by Licensee and any Sublicensees;

 

9.3.c                      Earned Royalties payable to The Regents;

 

9.3.d                     The method and currency exchange rates (if any) used
to calculate the Earned Royalty based on Net Sales; and

 

9.3.e                      A specification of all deductions and their dollar
value that were taken to arrive at Net Sales.

 

9.3.f                       A list of all countries in which Licensed Products
are being manufactured.

 

9.3.g                      Date of First Commercial Sale (this need only be
reported in the first royalty report following such First Commercial Sale).

 

9.4.                            The Regents shall have the right to terminate
this Agreement in accordance with Article 12 (TERMINATION BY THE REGENTS) if
Licensee does not provide progress reports and royalty reports in accordance
with this Article 9.

 

10. BOOKS AND RECORDS

 

10.1.                     Licensee must keep accurate books and records of all
Licensed Products developed, manufactured, used or sold and all Sublicenses,
collaboration agreements and joint venture agreements entered into by Licensee
that involve Regents’ Patent Rights. Licensee must preserve these books and
records for at least five (5) years from the date of the royalty payment to
which they pertain. These books and records will be open to examination by
representatives or agents of The Regents during regular office hours to
determine their accuracy and assess Licensee’s compliance with the terms of this
Agreement. Licensee will pay fees and expenses of these inspections if an
underpayment of more than five percent (5%) of the total payments due The
Regents within a given year under this Agreement is discovered or any material
term of this Agreement is discovered to have been breached, otherwise The
Regents will pay the fees and expenses of inspections. Payment owed by Licensee
hereunder for underpayment of royalties will be due within thirty (30) days of
the examination result and payment by Licensee for any examination costs
incurred by The Regents will be due within thirty (30) days from the date of The
Regents’ invoice.

 

11. LIFE OF THE AGREEMENT

 

11.1.                     Unless otherwise terminated by operation of law or by
acts of the Parties in accordance with the terms of this Agreement, this
Agreement is in force from the Effective Date recited on page one and remains in
effect until the expiration or abandonment of the last-to-expire patent or last
to-be-abandoned patent application in Regents’ Patent Rights.

 

11.2.                     Upon termination of this Agreement, Licensee will have
no further right to make, have made, use or sell any Licensed Product except as
provided in Article 14 (DISPOSITION OF LICENSED PRODUCTS ON HAND UPON
TERMINATION).

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

11.3.                     Any expiration or termination of this Agreement will
not affect the rights and obligations set forth in the following Articles:

 

Article 1

DEFINITIONS;

 

 

Paragraph 3.6

Survival of Sublicenses;

 

 

Article 10

BOOKS AND RECORDS;

 

 

Article 11

LIFE OF THE AGREEMENT;

 

 

Article 14

DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION;

 

 

Article 16

USE OF NAMES AND TRADEMARKS;

 

 

Article 17

LIMITED WARRANTY;

 

 

Article 18

INDEMNIFICATION;

 

 

Article 19

LIMITATION OF LIABILITY;

 

 

Article 24

FAILURE TO PERFORM;

 

 

Article 25

GOVERNING LAWS; and

 

 

Article 29

CONFIDENTIALITY.

 

12. TERMINATION BY THE REGENTS

 

12.1.                     If Licensee violates or fails to perform any material
term of this Agreement, then The Regents may give written notice of the default
(“Notice of Default”) to Licensee. If Licensee does not repair the default
within sixty (60) days after the effective date of the Notice of Default
(“Period to Cure”), then The Regents has the right to terminate this Agreement
and the License by a second written notice (“Notice of Termination”) to
Licensee. If The Regents sends a Notice of Termination to Licensee, then this
Agreement automatically terminates on the effective date of this notice.
Termination does not relieve Licensee of its obligation to pay any monies owed
on the Termination Effective Date, and does not impair any accrued right of The
Regents.

 

13. TERMINATION BY LICENSEE

 

13.1.                     Licensee has the right at any time to terminate this
Agreement in whole or with respect to any portion of Regents’ Patent Rights by
giving written notice to The Regents. This notice of termination will be subject
to Article 20 (NOTICES) and will be effective ninety (90) days after the
effective date of the notice (“Termination Effective Date”).

 

13.2.                     Any termination in accordance with Paragraph 13.1 does
not relieve Licensee of any obligation or liability accrued prior to
termination. Nor does termination rescind anything done by Licensee or any
payments made to The Regents prior to the effective date of termination.
Termination does not affect in any manner any rights of The Regents arising
under this Agreement prior to termination.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

14. DISPOSITION OF LICENSED PRODUCTS
ON HAND UPON TERMINATION

 

14.1.                     Upon termination of this Agreement by Licensee,
Licensee may continue to sell any previously made Licensed Products during the
one hundred eighty (180) days following the Termination Effective Date.

 

14.2.                     Licensee must submit royalty reports on the sale of
Licensed Products allowed under this Article 14 in accordance with Article 9
(PROGRESS AND ROYALTY REPORTS) and must pay royalties on such sales at the same
rate and at the same time provided in this Agreement for royalties on sales of
Licensed Products made during the term of this Agreement.

 

14.3.                     Except as set forth in this Article 14, Licensee will
not otherwise make, sell, offer for sale, or import Licensed Products after
termination of this Agreement by Licensee or The Regents.

 

15. PATENT MARKING

 

15.1.                     Licensee must mark all Licensed Products made, used or
sold under the terms of this Agreement, or their containers, in accordance with
the applicable patent marking laws. Licensee shall be responsible for all
monetary and legal liabilities arising from or caused by (i) failure to abide by
applicable patent marking laws and (ii) any type of incorrect or improper patent
marking.

 

16. USE OF NAMES AND TRADEMARKS

 

16.1.                     Each Party will not use any name, trade name,
trademark or other designation of the other Party or its employees (including
contraction, abbreviation or simulation of any of the foregoing) in advertising,
publicity or other promotional activity without the consent of the Party. Unless
required by law, Licensee is expressly prohibited from using the name “The
Regents of the University of California” or the name of any campus of the
University of California in advertising, publicity, or other promotional
activity, without written permission of The Regents.

 

17. LIMITED WARRANTY

 

17.1.                     The Regents warrants that it has the lawful right to
grant this license to Licensee and does not violate or breach any agreement with
any third party by entering into this Agreement and granting the rights granted
by this Agreement and to the extent of the actual knowledge of the licensing
professional responsible for administration of this Agreement as of the
Effective Date, is the sole and exclusive owner of Regents’ Patent Rights set
forth in clause (i) of the definition of Regents’ Patent Rights.

 

17.2.                     This License and the associated Invention are provided
WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY
OTHER WARRANTY, EXPRESS OR IMPLIED. THE REGENTS MAKES NO REPRESENTATION OR
WARRANTY THAT ANY LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHT.

 

17.3.                     Nothing in this Agreement will be construed as:

 

17.3.a              A warranty or representation by The Regents as to the
validity or scope of any Regents’ Patent Rights.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

17.3.b              A warranty or representation that anything made, used, sold
or otherwise disposed of under any license granted in this Agreement is or will
be free from infringement of patents, copyrights, trademarks or any other forms
of intellectual property rights or tangible property rights of third parties.

 

17.3.c               Obligating The Regents to bring or prosecute actions or
suits against third parties for patent, copyright or trademark infringement
except as provided in Article 8 (PATENT INFRINGEMENT).

 

17.3.d              Conferring by implication, estoppel or otherwise any license
or rights under any patents of The Regents other than Regents’ Patent Rights as
defined herein, regardless of whether such patents are dominant or subordinate
to Regents’ Patent Rights.

 

17.3.e               Obligating The Regents to furnish any know-how not provided
in Regents’ Patent Rights.

 

18. INDEMNIFICATION

 

18.1.                     To the maximum extent permitted by law, including
California Civil Code Sec. 2773, Licensee will, and will require its
Sublicensees to, indemnify, hold harmless and defend The Regents, The Regents’
officers, employees, and agents, the sponsors of the research that led to the
Invention, the inventors of the patents and patent applications in Regents’
Patent Rights and their respective employers (the “Indemnitees”) from and
against any and all liability, claims, suits, losses, damages, costs, fees,  and
expenses (the “Claims”) arising out of Licensee’s activities or exercise of
obligations under this Agreement, except for any of those Claims arising from
The Regents’ own breach of contract, representation,  covenant, or
warranty.Indemnification includes but is not limited to products liability. If
The Regents make a reasonable determination that there will be a conflict of
interest or it will not otherwise be adequately represented by counsel chosen by
Licensee to defend The Regents in accordance with this Paragraph 18.1, then The
Regents may retain counsel of its choice to represent it and Licensee will pay
all documented expenses for such representation,  provided that, if The Regents
believes it will not be adequately represented, The Regents will notify the
Licensee in writing of the basis of its belief.   The obligations of this
Paragraph 18.1 shall be expressly contingent on: (a) an Indemnitee giving
Licensee prompt written notice of the applicable Claim; (b) the Indemnitees
allowing Licensee to control the investigation, defense and settlement of the
Claim with counsel selected by Licensee and reasonably acceptable to The
Regents; and (c) the indemnitees reasonably cooperating with Licensee’s
investigation, defense and settlement of the Claim.  Licensee shall have no
liability or obligation in respect of any settlement of any Claim entered into
by any indemnitee without Licensee’s consent.  Licensee may not admit liability
or wrongdoing on the part of The Regents without The Regents’ prior express
written consent. Licensee shall keep The Regents informed on a current basis of
its defense of any claims under this Article 18.

 

18.2.                     Licensee, at its sole cost and expense, must insure
its activities in connection with the work under this Agreement and obtain, keep
in force and maintain Commercial Form General Liability Insurance (contractual
liability included) with limits as follows:

 

18.2.a Each occurrence

 

$

5,000,000.

 

 

 

 

 

18.2.b Products/completed operations aggregate

 

$

10,000,000.

 

 

 

 

 

18.2.c Personal and advertising injury

 

$

5,000,000.

 

 

 

 

 

18.2.d General aggregate

 

$

10,000,000.

 

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

18.3.                     If the above insurance is written on a claims-made
form, it shall continue for three (3) years following termination or expiration
of this Agreement. The insurance shall have a retroactive date of placement
prior to or coinciding with the Effective Date of this Agreement.

 

18.4.                     Licensee will obtain, keep in force and maintain
Worker’s Compensation Insurance as legally required in the jurisdiction in which
Licensee is doing business.

 

18.5.                     Licensee expressly understands, however, that the
coverages and limits in Paragraph 18.2 do not in any way limit Licensee’s
liability or indemnification obligations. Licensee’s insurance must:

 

18.5.a              Provide for thirty (30) day advance written notice to The
Regents of any modification.

 

18.5.b              State that The Regents of the University of California is
endorsed as an additional insured under the coverages listed in Paragraph 18.2.

 

18.5.c               Include a provision that the coverages will be primary and
will not participate with nor will be excess over any valid and collective
insurance or program of self-insurance carried or maintained by The Regents.

 

18.6.                     Licensee must furnish The Regents with valid
certificates of insurance evidencing compliance with all requirements of this
Agreement naming “The Regents of the University of California” as an additional
insured. Licensee must furnish the certificates of insurance within thirty (30)
days of the execution of the Agreement and once per year thereafter for the
duration of this Agreement. The Regents has to issue a Notice of Default in
accordance with Article 12 (TERMINATION BY THE REGENTS) should Licensee fail to
provide the certificates of insurance.

 

19. LIMITATION OF LIABILITY

 

19.1.                     THE REGENTS WILL NOT BE LIABLE FOR ANY LOST PROFITS,
COSTS OF PROCURING SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES
FOR INTELLECTUAL PROPERTY INFRINGEMENT OR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE OR OTHER SPECIAL DAMAGES SUFFERED BY LICENSEE,
SUBLICENSEES, JOINT VENTURES, AFFILIATES OR DEVELOPMENT PARTNERS ARISING OUT OF
OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING
TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY) EVEN IF THE
REGENTS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE REGENTS WILL
NOT BE LIABLE FOR ANY DIRECT DAMAGES SUFFERED BY LICENSEE, SUBLICENSEES, JOINT
VENTURES, OR AFFILIATES ARISING OUT OF OR RELATED TO PATENT RIGHTS TO THE EXTENT
ASSIGNED OR LICENSED BY THE REGENTS’ INVENTORS TO THIRD PARTIES.

 

20. NOTICES

 

20.1.                     Any notice, progress report, royalty report or payment
(except for Advanced Payments due under this Agreement) required to be given to
either Party must be sent to the respective address given below and is
effective: (a) on the date of delivery if delivered in person, (b) five (5) days
after mailing if mailed by first-class certified mail, postage paid, or (c) on
the next business day if sent by overnight delivery. Either Party may change its
designated address by written notice.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

For
Licensee:                                                                         
Fibrocell Science, Inc.

405 Eagleview Blvd

Exton, PA 19341

 

Attn: Chief Financial Officer

 

For The Regents:                                                    The Regents
of the University of California

University of California, Los Angeles

Office of Intellectual Property 11000 Kinross Avenue, Suite 200

Los Angeles, CA 90095-1406

 

Attn: Director of Licensing

 

All Advanced Payments due under this Agreement shall be sent via wire transfer
as follows:

 

******

 

20.2.                     Licensee shall furnish to The Regents the completed
licensee contact information form attached hereto as “APPENDIX C” concurrent to
execution of the Agreement and incorporated herein by this reference, showing:

 

20.2.a              The Progress Reports Contact (i.e. the contact responsible
for ensuring that such progress reports are submitted to The Regents);

 

20.2.b              The Patent Prosecution Contact to whom patent prosecution
correspondence should be sent to; and

 

20.2.c               The Financial Contact (i.e. the contact responsible for
ensuring that payments are made under this Agreement to The Regents).

 

21. ASSIGNABILITY

 

21.1.                     Consent to Assign

 

This Agreement is binding upon and inures to the benefit of The Regents, its
successors and assignees. This Agreement is personal to Licensee and assignable
by Licensee only with the prior written consent of The Regents. The consent of
The Regents will not be required if the assignment of this Agreement is in
conjunction with the transfer of all or substantially all of the business of
Licensee to which this license relates to either (a) a non-Affiliate third party
or (b) an Affiliate.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

Conditions of Assignment

 

No later than thirty (30) days prior to any assignment of this Agreement all of
the following terms and conditions shall be met and if they are not then this
Agreement and any assignment thereof will be considered null and void with no
further notice from The Regents.

 

(i)                           Licensee shall inform The Regents in writing of
the identity of the proposed acquirer or successor entity and shall provide
updated contact information in writing to The Regents for such acquirer or
successor entity by updating and submitting in writing to The Regents Appendix C
of this Agreement; and

 

(ii)                        If the successor will not be bound to this Agreement
by operation of law, the proposed acquirer or successor entity shall agree in
writing to be bound by all the terms and conditions of this Agreement as if such
acquirer or successor entity were the original Licensee and a copy of such
written agreement shall be provided to The Regents by Licensee or the proposed
acquirer or successor entity.

 

22. LATE PAYMENTS

 

22.1.                     For each royalty payment or fee not received by The
Regents when due, Licensee must pay to The Regents a simple interest charge of
Ten Percent (10%) per annum to be calculated from the date payment was due until
it was actually received by The Regents. For purposes of clarity, this
Article 22 (LATE PAYMENTS) does not limit any rights of The Regents under this
Agreement arising from the failure by Licensee to make such payments when due.

 

23. WAIVER

 

23.1.                     The waiver of any breach of any term of this Agreement
does not waive any other breach of that or any other term.

 

24. FAILURE TO PERFORM

 

24.1.                     If either Party takes legal action against the other
because of a failure of performance due under this Agreement, then the
prevailing Party is entitled to reasonable attorney’s fees in addition to costs
and necessary disbursements.

 

25. GOVERNING LAW

 

25.1.                     THIS AGREEMENT IS TO BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and validity
of any patent or patent application will be governed by the applicable laws of
the country of the patent or patent application.

 

26. GOVERNMENT APPROVAL OR REGISTRATION

 

26.1.                     If this Agreement or any associated transaction is
required by the law of any nation to be either approved or registered with any
governmental agency, Licensee will assume all legal obligations to do

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

18

--------------------------------------------------------------------------------


 

so. Licensee will notify The Regents if it becomes aware that this Agreement is
subject to a United States or foreign government reporting or approval
requirement. Licensee will make all necessary filings and pay all costs
including fees, penalties, and all other out-of-pocket costs associated with
such reporting or approval process.

 

27. COMPLIANCE WITH LAWS

 

27.1.                     Licensee will comply with all applicable laws and
regulations in performing its obligations hereunder and in its use, manufacture,
offer for sale, sale or import of Licensed Products or practice of Licensed
Methods, including, but not limited to, obtaining and maintaining all necessary
governmental approvals for the commercialization of Licensed Products and
Licensed Methods. Licensee will observe all applicable United States and foreign
laws with respect to the transfer of Licensed Products and related technical
data and the provision of services using Licensed Methods to foreign countries,
including and without limitation, the International Traffic in Arms Regulations
(ITAR) and the Export Administration Regulations. Licensee will manufacture
Licensed Products and practice the Licensed Methods in compliance with all
applicable government importation laws and regulations of a country into which
Licensed Products are imported.

 

28. FORCE MAJEURE

 

28.1.                     Except for Licensee’s obligation to make any payments
to The Regents hereunder, the Parties shall not be responsible for any failure
to perform due to the occurrence of any events beyond their reasonable control
that render their performance impossible or onerous, including, but not limited
to: accidents (environment, toxic spill, etc.); acts of God; biological or
nuclear incidents; casualties; earthquakes; fires; floods; governmental acts;
orders or restrictions; inability to obtain suitable and sufficient labor,
transportation, fuel and materials; local, national or state emergency; power
failure and power outages; acts of terrorism; strike; and war.

 

28.2.                     Either Party to this Agreement, however, will have the
right to terminate this Agreement upon thirty (30) days’ prior written notice if
either Party is unable to fulfill its obligations under this Agreement due to
any of the causes specified in Paragraph 29.1 for a period of one (1) year.

 

29. CONFIDENTIALITY

 

29.1.                     If either Party discloses confidential information to
the other Party, the disclosing Party will designate this information as
confidential by appropriate legend or instruction and the receiving Party will:

 

29.1.a              Use the same degree of care to maintain the secrecy of the
confidential information as it uses to maintain the secrecy of its own
information of like kind.

 

29.1.b              Use the confidential information only to accomplish the
purposes of this Agreement or for audit or management purposes.

 

29.1.c               Ensure that any employees, customers, distributors and
other agents to whom the confidential information is disclosed are bound to it
by similar obligations of confidence and to make such disclosure only as
required to accomplish the purposes of this Agreement.

 

29.2.                     Neither Party will have any confidentiality obligation
with respect to the confidential information belonging to or disclosed by the
other Party that:

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

29.2.a              the receiving Party can demonstrate by written records was
previously known to it under no obligation of confidentiality;

 

29.2.b              the receiving Party lawfully obtained from sources under no
obligation of confidentiality; and

 

29.2.c               is or becomes publicly available other than through an act
or omission of the receiving Party or any of its employees.

 

29.3.                     In the event a receiving Party is requested by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigate demand or similar process or is required by law (including the
California Public Records Act) or the rules of any stock exchange on which
receiving Party’s securities are traded to disclose any part of the confidential
information, the receiving Party shall notify the other Party promptly of such
request(s) and requirement(s), and (if applicable) the documents requested
thereby, so that the other Party may seek an appropriate protective order and/or
waive in writing receiving Party’s obligation not to disclose the confidential
information.  The receiving Party further agrees that, if in the absence of a
protective order or the receipt of a waiver hereunder, the receiving Party is
nonetheless, based on the advice of its counsel, compelled to disclose all or
part of the Confidential Information or be in breach of its obligations under
law, or else stand liable for contempt or suffer other censure or penalty from
any tribunal or governmental or similar authority or the aforementioned security
exchange, the receiving Party may disclose such confidential information without
liability hereunder; provided, however, that the receiving Party shall deliver
to the other Party written notice of the confidential information to be
disclosed as far in advance of its disclosure as is practicable,  So that the
disclosing party may seek relief, if available.

 

29.4.                     The provisions of this Article 29 (CONFIDENTIALITY)
will continue in effect for five (5) years after expiration or termination of
this Agreement.

 

29.5.                     The Regents is free to release to the Inventors and
senior administrators employed by The Regents the terms and conditions of this
Agreement. If such release is made, then The Regents shall give notice of the
confidential nature and shall request that the recipient not disclose such terms
and conditions to others.

 

29.6.                     If a third party inquires whether a license to
Regents’ Patent Rights is available, then The Regents may disclose the existence
of this Agreement and the extent of the grant in Article 2 (GRANT) and Article 3
(SUBLICENSES) to such third party, but will not disclose the name of Licensee or
any other negotiated terms or conditions of this Agreement to such third party,
except where The Regents is required to release information under the California
Public Records Act, a governmental audit requirement or other applicable law.

 

29.7.                     Licensee hereby grants permission for The Regents
(including UCLA) to include Licensee’s name and a link to Licensee’s website
annual reports and websites that showcase technology transfer-related stories as
well as links to any publicly-available news stories about Licensee on such
websites.

 

30. MISCELLANEOUS

 

30.1.                     The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of, this Agreement.

 

30.2.                     This Agreement is not binding upon the Parties until
it has been signed below on behalf of each Party, in which event it becomes
effective as of the date recited on page one.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

30.3.                     No amendment or modification of this Agreement will be
valid or binding upon the Parties unless made in writing and signed by each
Party.

 

30.4.                     This Agreement and Appendix A (REGENTS’ PATENT RIGHTS)
embodies the entire understanding of the Parties and supersedes all previous
communications, representations or understandings, either oral or written,
between the parties relating to the subject matter hereof including the
Exclusive Option Agreement between the Parties dated May 17, 2013 for UCLA Case
No. 2013-454.

 

30.5.                     If any part of this Agreement is for any reason found
to be unenforceable, all other parts nevertheless remain enforceable as long as
a Party’s rights under this Agreement are not materially affected. In lieu of
the unenforceable provision, the Parties will substitute or add as part of this
Agreement a provision that will be as similar as possible in economic and
business objectives as was intended by the unenforceable provision.

 

30.6.                     No provisions of this Agreement are intended or shall
be construed to confer upon or give to any person or entity other than The
Regents and the Licensee any rights, remedies or other benefits under, or by
reason of, this Agreement.

 

30.7.                     In performing their respective duties under this
Agreement, each of the Parties will be operating as an independent contractor.
Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the Parties, or be construed to evidence
the intention of the Parties to establish any such relationship. Neither Party
will have the power to bind the other Party or incur obligations on the other
Party’s behalf without the other Party’s prior written consent.

 

31. COUNTERPARTS AND EXECUTION

 

31.1.                     This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of executed
copies of this Agreement by facsimile, Portable Document Format (PDF) or other
electronic means will have the same legal validity as delivery of ink-signed
original documents.

 

Both The Regents and Licensee have executed this Agreement in duplicate
originals by their authorized officers on the dates written below:

 

 

FIBROCELL SCIENCE, INC.

 

THE REGENTS OF THE UNIVERSITY OF

 

 

CALIFORNIA

 

 

 

 

 

 

By:

/s/ David Pernock

 

By:

/s/ Emily Loughran

 

Signature

 

 

Signature

 

 

 

 

 

Name:

David Pernock

 

Name:

Emily Loughran

Title:

Chief Executive Officer

 

Title:

Director, Licensing

Date:

June 06, 2014

 

Date:

June 13, 2014

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

21

--------------------------------------------------------------------------------


 

APPENDIX A

 

REGENTS’ PATENT RIGHTS

 

1)             UCLA CASE NO. ******: “Inducing In Vivo Osteogenesis using BMP2
Expressing Primary Human Adult Skin Cells”

 

Provisional Patent Application No. 61/746,025 entitled, “Inducing In Vivo
Osteogeneis using BMP2 Expressing Primary Human Adult Skin Cells,” filed on
December 26, 2012 (UCLA Case No. ******) by Drs.  ****** and ******, and
assigned to The Regents.

 

EXPIRED. APPLICATION CLAIMING PRIORITY:

 

United States Patent Application No. 14/140,420 entitled, “Cellular Compositions
for Tissue Engineering,” filed on December 24, 2013 (UCLA Case No. ******) by
Drs. ****** and ******, and assigned to The Regents.

 

Patent Cooperation Treaty Application No. PCT/US13/77715 entitled, “Cellular
Compositions for Tissue Engineering,” filed on December 24, 2013 (UCLA Case No.
******) by Drs. ****** and ******, and assigned to The Regents.

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

22

--------------------------------------------------------------------------------


 

APPENDIX B

 

ROYALTY STATEMENT

 

UC Control No.:

Product Name/Code(s)

 

 

Licensee Name:

 

 

 

Licensee Phone No.:

 

 

 

Licensee Fax No.:

 

 

 

Licensee Email Address:

Quarter Covered:

 

Product Name

 

Number
of Units
Sold

 

Unit Selling
Price
(US $)

 

Gross
Sales
(US $)

 

Final Sales
(US $)

 

Net Sales
(US $)

 

Royalty
Rate (%)

 

Total Earned
Royalties (US
$)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Royalties Earned:

Less Minimum Annual Royalty:

Balance Due The REGENTS:

 

Prepared By:

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

23

--------------------------------------------------------------------------------


 

APPENDIX C

 

LICENSEE CONTACT INFORMATION

 

******

 

--------------------------------------------------------------------------------

****** - Material has been omitted and filed separately with the Commission.

 

24

--------------------------------------------------------------------------------